   8:19-cv-00140-JFB-CRZ Doc # 19 Filed: 01/04/21 Page 1 of 2 - Page ID # 43




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN F. WILLIAMS,

                    Plaintiff,                                8:19CV140

       vs.
                                                                ORDER
UNION    PACIFIC                 RAILROAD
COMPANY,

                    Defendant.


       This matter is before the court upon the notice of death of Plaintiff, John F.
Williams. (Filing No. 17). In accordance with Fed. R. Civ. P. 25(a)(1), decedent’s
successor or representative, or any party, must move for substitution of the
deceased party within 90 days after the suggestion of death is filed. The notice of
death was filed on December 28, 2020. Upon the suggestion of Plaintiff's death
(Filing No. 17),

      IT IS ORDERED:

      1)     This case is stayed until March 29, 2021, pending a determination of
             whether the decedent’s claims will be revived and further litigated by
             Plaintiff's estate.

      2)     On or before March 29, 2021, Plaintiff's counsel shall either: 1) move
             to voluntarily dismiss this case; 2) file a motion to substitute Plaintiff's
             estate or personal representative as the named Plaintiff in this action;
             or, 3) file a report advising the court as to whether Plaintiff's estate
             intends to further litigate this action and the current status of any court
             proceedings (state or bankruptcy) underway that may impact the
             progression of this case.

      3)     Absent timely compliance with this order, the claims filed by decedent
             may be subject to dismissal pursuant to Fed. R. Civ. P. 25(a)(1).

      4)     The clerk shall set a case management deadline of April 1, 2021 to
             confirm compliance with this order.
8:19-cv-00140-JFB-CRZ Doc # 19 Filed: 01/04/21 Page 2 of 2 - Page ID # 44




  Dated this 4th day of January, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
